 

Exhibit 10.3 

 

Exhibit No. 10.3 Form of Warrant

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER SUCH ACT AND QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE
SECURITY HOLDER DATED ___________, 2016, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

 

BIOHITECH GLOBAL, INC.

 

STOCK PURCHASE WARRANT

 

Issue Date: _______, 2016

 

THIS CERTIFIES that ________________ (the “Holder”) is entitled, upon the terms
and subject to the conditions hereinafter set forth in this Warrant (this
“Warrant”), at any time from time to time (except as otherwise limited below) on
or prior to the Expiration Date, but not thereafter, to subscribe for and to
purchase from BioHiTech Global, Inc., a Delaware corporation (the “Company”),
shares of the Company’s common stock, $0.0001 par value (the “Common Stock”), up
to the number of such shares set forth below.

 

This Warrant is issued pursuant to a Securities Purchase Agreement of even date
herewith (the “Purchase Agreement”), and is one of the Warrants (collectively,
the “Warrants”) being issued in connection with the issuance of senior
convertible notes (the “Notes”) being issued by the Company (the “Offering”).

 

The following is a statement of the rights of the Holder of this Warrant and the
conditions to which this Warrant is subject, to which the Holder, by the
acceptance of this Warrant, agrees:

 

1.            Certain Definitions.

 

1.1           “Exercise Price” means the per-Share exercise price equal to 120%
of the Conversion Price (as defined in the Purchase Agreement); provided,
however, that if the Conversion Price is ever adjusted pursuant to the terms of
the Note, the exercise price of the Warrant shall be adjusted for any
unexercised Warrants such that the exercise price will equal 120% of the
Adjusted Conversion Price (as defined in the Purchase Agreement).

 

1.2           “Expiration Date” means the date that is five (5) years after the
issue date set forth

above.

 

1.3           “Initial Closing Date” means the date on which the Company
conducts its initial closing

of the Offering.

 

1.4           “Shares” or “Warrant Shares” means the shares of Common Stock
issuable under this

Warrant, as set forth in Section 2 below.

 



 1 

 

 

2.            Number of Shares and Exercise Price

 

2.1           This Warrant shall be exercisable for such number of Shares as
described in Section 1(d) of the Purchase Agreement, at the Exercise Price.

 

2.2           This Warrant may be exercised in whole or in part at any time
beginning on the date on which the Note issued in connection with the Offering
has been converted into Common Stock and continuing thereafter and from time to
time on or prior to the Expiration Date.

 

3.            Exercise of Warrant

 

3.1           The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, by the surrender of this Warrant and the Notice
of Exercise annexed hereto duly executed at the Company’s principal executive
office (or such other officer or agent of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and upon payment of the aggregate Exercise Price of the
Shares thereby purchased (by cash or by check or bank draft payable to the order
of the Company); whereupon the Holder shall be entitled to receive the number of
Shares so purchased. The Company agrees that if at the time of the surrender of
this Warrant and purchase of the Shares, the Holder shall be entitled to
exercise this Warrant, the Shares so purchased shall be issued to the Holder as
the record owner of such Shares as of the close of business on the date on which
this Warrant shall have been exercised as aforesaid or on such later date
requested by the Holder or on such earlier date agreed to by the Holder and the
Company.

 

3.2           Delivery of Common Stock Certificates and New Warrant. As soon as
reasonably practicable after each exercise of this Warrant, in whole or in part,
and in any event within five (5) business days thereafter (the “Warrant Share
Delivery Date”), the Company, at its expense (including the payment by it of any
applicable issue taxes), will cause the name of the Holder (or as Holder may
direct) to be entered in the register of holders in respect of the Warrant
Shares and further cause to be issued in the name of and delivered to the Holder
hereof or as the Holder (upon payment by the Holder of any applicable transfer
taxes) may direct:

 

(a)          the number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares to which the Holder shall be entitled upon
exercise, in certificated form with appropriate restrictive legends, if
applicable; and

 

(b)          in case exercise is in part only, a new Warrant document of like
tenor, dated the date hereof, for the remaining number of Warrant Shares
issuable upon exercise of this Warrant after giving effect to the partial
exercise of this Warrant (including the delivery of any Warrant Shares as
payment of the Exercise Price for such partial exercise of this Warrant).

 

4.            Nonassessable

 

The Company covenants that all Shares which may be issued upon the exercise of
this Warrant will be validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof.

 

5.            Fractional Shares

 

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. With respect to any fraction of a share
called for upon the exercise of this Warrant, the number of shares delivered
shall be rounded down to the nearest whole share, and the Company shall pay to
the Holder cash in an amount equal to the fraction represented by the fractional
share multiplied by the closing price of the Company’s Common Stock on the OTCQB
Marketplace (or if the Common Stock does not then trade on such market, on such
other U.S. public trading market on which the Common Stock then trades) on the
date of exercise.

 

6.            Charges, Taxes and Expenses

 

Issuance of Shares upon the exercise of this Warrant, in certificated form or
otherwise, shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance, including
relating to any certificate, all of which taxes and expenses shall be paid by
the Company, and such Shares shall be issued in the name of the Holder.

 



 2 

 

 

7.           No Rights as Shareholders

 

This Warrant does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company prior to the exercise hereof.

 

8.           Saturdays, Sundays, Holidays, etc.

 

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day that is not a Saturday, Sunday or legal holiday.

 

9.           Adjustments

 

The Exercise Price and the number of Shares purchasable hereunder are subject to
adjustment from time to time as set forth in this Section 9.

 

9.1           Reclassification, etc. If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and unexpired, by
reclassification of securities or otherwise, shall change the class of the
securities as to which purchase rights under this Warrant exist into the same or
a different number of securities or any other class or classes of securities,
this Warrant shall thereafter represent the right to acquire such number and
kind of securities as would have been issuable as the result of such change with
respect to the securities that were subject to the purchase rights under this
Warrant immediately prior to such reclassification or other change and the
Exercise Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 9.

 

9.2           Subdivision or Combination of Shares. In the event the Company
shall at any time subdivide the outstanding securities as to which purchase
rights under this Warrant exist, or shall issue a stock dividend on the
securities as to which purchase rights under this Warrant exist, the number of
securities as to which purchase rights under this Warrant exist immediately
prior to such subdivision or to the issuance of such stock dividend shall be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the Company shall at any time combine the
outstanding securities as to which purchase rights under this Warrant exist, the
number of securities as to which purchase rights under this Warrant exist
immediately prior to such combination shall be proportionately decreased, and
the Exercise Price shall be proportionately increased, effective at the close of
business on the date of such subdivision, stock dividend or combination, as the
case may be.

 

9.3           Cash Distributions. No adjustment on account of cash dividends or
interest on the securities as to which purchase rights under this Warrant exist
will be made to the Exercise Price under this Warrant.

 

10.         Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to deliver, or fails to cause its transfer agent to transmit, to
the Holder the Warrant Shares pursuant to an exercise on or before the Warrant
Share Delivery Date, and if after such date the Holder is required by its broker
to purchase (in an open market transaction or otherwise) or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue, times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000, and the Company would also be required to
comply with clause (B). The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



 3 

 

 

11.           Intentionally Left Blank.

 

12.           Miscellaneous.

 

12.1         Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction,
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company shall execute and deliver, in lieu of this Warrant, a
new Warrant executed in the same manner as this Warrant and of like tenor and
amount.

 

12.2         Waivers and Amendments. This Warrant and the obligations of the
Company and the rights of the Holder under this Warrant may be amended, waived,
discharged or terminated (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company (which shall not be
required in connection with a waiver of rights in favor of the Company) and the
holders of at least a majority of the then-outstanding aggregate principal
amount under the Notes; provided, however, that no such amendment or waiver
shall reduce the number of Shares represented by this Warrant without the
consent of the Holder hereof; and provided further, however, that nothing shall
prevent the Holder from individually agreeing to waive the observation of any
term of this Warrant. Any amendment, waiver, discharge or termination effected
in accordance with this Section 12.2 shall be binding upon the Company, the
Holder, and except pursuant to a waiver by an individual holder of another
Warrant pursuant to the final proviso in the immediately preceding sentence,
each other holder of Warrants.

 

12.3         Notices. Any notice, request or other communication required or
permitted hereunder shall be given in accordance with the Purchase Agreement.

 

12.4         Severability. If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Warrant and the balance of this Warrant shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

12.5         Successors and Assigns. Neither this Warrant nor any rights
hereunder are transferable without the prior written consent of the Company.
Notwithstanding the foregoing, the Holder shall be permitted to transfer this
Warrant to any affiliate (as that term is defined in the Securities Act of 1933,
as amended) of the Holder. If a transfer is permitted pursuant to this Section,
the transfer shall be recorded on the books of the Company upon the surrender of
this Warrant, properly endorsed, to the Company at its principal offices, and
the payment to the Company of all transfer taxes and other governmental charges
imposed on such transfer. In the event of a partial transfer, the Company shall
issue to the holders one or more appropriate new warrants. Subject to the
foregoing, the provisions of this Warrant shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the Company and the Holder.

 

12.6         Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the
Company under this Warrant shall impair any such right, power, or remedy of the
Holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Warrant or any waiver on the part of
the Holder of any provisions or conditions of this Warrant must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Warrant or by law or otherwise afforded
to the Holder, shall be cumulative and not alternative.

 

 4 

 

 

12.7         Titles and Subtitles. The titles of the paragraphs and
subparagraphs of this Warrant are for convenience of reference only and are not
to be considered in construing this Warrant.

 

12.8         Construction. The language used in this Warrant will be deemed to
be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.

 

12.9         Governing Law. THIS WARRANT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF NEW YORK AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK.

 

[Remainder of page intentionally left blank]

 

 5 

 

 

IN WITNESS WHEREOF, BioHiTech Global, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.

 

BIOHITECH GLOBAL, INC.

 

By:       Name:     Title:  

 

 6 

 

 

NOTICE OF EXERCISE

 

TO:BioHiTech Global, Inc.

80 Red Schoolhouse Road, Suite 101

Chestnut Ridge, NY 10977

Attn: Secretary

 

The undersigned hereby elects to purchase __________ shares (the “Shares”) of
the Common Stock of BioHiTech Global, Inc. pursuant to the terms of the attached
Warrant and tenders herewith payment of the purchase price in full.

 

Please issue the Shares, including in certificated form with appropriate
restrictive legends, if applicable, in the name of the undersigned or in such
other name as is specified below:

 

________________________

(Print Name)

 

Address: _____________________________

 

_____________________________________

 

_____________________________________

 

The undersigned confirms that the undersigned is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act of 1933, as
amended, and that the Shares are being acquired for the account of the
undersigned for investment only and not with a view to, or for resale in
connection with, the distribution thereof, and that the undersigned has no
present intention of distributing or selling the Shares.

 

______________________ ___________________________ (Date) (Signature)

 

______________________

(Print Name)

 



 7 

